DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Michael Saji (Reg. No. 66,291) on June 14, 2022.
The application has been amended as indicated in the attached claim set.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach, neither singly or in combination,
“A system for representing relationships between corporate entities in an investment transaction, comprising: a first entity record for a first legal entity, the first legal entity being an investment firm, further comprising [a first relationship object reflecting] a first relationship team of persons belonging to the investment firm; a second entity record for a second legal entity, the second legal entity being an investment fund, further comprising a reference to the first relationship object referring to the first relationship team of persons belonging to the investment firm; and a third entity record for a third legal entity, the third legal entity being an investment target, further comprising a second relationship object reflecting a second relationship team of persons belonging to the investment firm, wherein the first and the second relationship objects further comprise access privileges, wherein the first relationship object further comprises a byline and title to be used for signing documents and performing legally authorized actions by the first relationship team of persons belonging to the investment firm within the context of the investment fund, wherein the first entity record is referenced within the second entity record and the third entity record, and wherein at least one person is a member of both the first relationship team and the second relationship team, thereby being able to perform actions in both the context of the second legal entity and the third legal entity, thereby enabling the at least one person of the investment firm to sign documents in a representative capacity for the investment fund.”
The closest prior art of record (Abrams et al. (Pub. No. US 2008/0077593 A1, hereinafter “Abrams”) discloses a first entity record for a first legal entity, the first legal entity being an investment firm, further comprising a first relationship object reflecting a first relationship team of persons belonging to the investment firm; a second entity record for a second legal entity, the second legal entity being an investment fund, further comprising a reference to the first relationship object referring to the first relationship team of persons belonging to the investment firm; a third entity record for a third legal entity, the third legal entity being an investment target, wherein the first relationship object further comprises a byline and title to be used for signing documents, wherein the first entity record is referenced within the second entity record and the third entity record. However, Abrams fails to disclose further comprising a second relationship object reflecting a second relationship team of persons belonging to the investment firm, wherein the first and the second relationship objects further comprise access privileges, and performing legally authorized actions by the first relationship team of persons belonging to the investment firm within the context of the investment fund, wherein at least one person is a member of both the first relationship team and the second relationship team, thereby being able to perform actions in both the context of the second legal entity and the third legal entity, thereby enabling the at least one person of the investment firm to sign documents in a representative capacity for the investment fund.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 3, 4, 11-18 are allowed.
The prior arts of record fail to teach, neither singly or in combination,
“at least one database configured to store an entity record, a document record, and a stakeholder record, the entity record being for a first investment firm entity and enabled to relate itself to a second entity record for a second investment fund entity by referring to a relationship team, and by setting access privileges for members of the relationship team, and by setting a byline and title to be used for signing documents and performing authorized actions by the relationship team within the context of the first investment firm entity, so that the members of the relationship team of the second investment fund entity may perform actions on behalf of the first investment firm entity, the entity record also enabled to relate itself to a third entity record for a third legal entity, the third legal entity being an investment target, the third legal entity having a separate relationship team with the entity record with separate access privileges; and a business logic module configured to provide creation of document records with document signing, and configured to create documents with a byline for electronic signature by the members, thereby enabling legally authorized document signing by a person belonging to an investment firm on behalf of an investment fund.”
The closest prior art of record, Abrams, discloses at least one database configured to store an entity record, a document record, and a stakeholder record, the entity record being for a first investment firm entity and enabled to relate itself to a second entity record for a second investment fund entity by referring to a relationship team, and by setting a byline and title to be used for signing documents and However, Abrams fails to disclose and by setting access privileges for members of the relationship team, performing authorized actions by the relationship team within the context of the first investment firm entity, so that the members of the relationship team of the second investment fund entity may perform actions on behalf of the first investment firm entity, the entity record also enabled to relate itself to a third entity record for a third legal entity, the third legal entity being an investment target, the third legal entity having a separate relationship team with the entity record with separate access privileges and a business logic module configured to provide creation of document records with document signing, and configured to create documents with a byline for electronic signature by the members, thereby enabling legally authorized document signing by a person belonging to an investment firm on behalf of an investment fund.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claim 6 is allowed.
The prior arts of record fail to teach, neither singly or in combination,
“at least one database configured to store an entity record, a document record, and a stakeholder record, the entity record for a first entity enabled to relate itself to a second entity record for a second entity by referring to a relationship team, and by setting access privileges for members of the relationship team, and by setting a byline and title to be used for signing documents and performing authorized actions by the relationship team within the context of the first entity, so that the members of the relationship team of the second entity may perform actions on behalf of the first entity, the entity record also enabled to relate itself to a third entity record for a third legal entity, the third legal entity being an investment target, the third legal entity having a separate relationship team with the entity record with separate access privileges, the access privileges stored as a hierarchical tree of roles and associated with individual members of the relationship team; and a security module for granting access to users, the security module configured to perform a set-based intersection of roles assigned to the user and roles delegated to the second entity record by the first entity, thereby enabling recording of an investment relationship between an investment firm, an affiliate fund of the investment firm, and a company receiving investment.”
The closest prior art of record, Abrams, discloses at least one database configured to store an entity record, a document record, and a stakeholder record, the entity record for a first entity enabled to relate itself to a second entity record for a second entity by referring to a relationship team, and by setting a byline and title to be used for signing documents and, the access privileges stored as a hierarchical tree of roles and associated with individual members of the relationship team; thereby enabling recording of an investment relationship between an investment firm, an affiliate fund of the investment firm, and a company receiving investment. However, Abrams fails to disclose and by setting access privileges for members of the relationship team, performing authorized actions by the relationship team within the context of the first entity, so that the members of the relationship team of the second entity may perform actions on behalf of the first entity, the entity record also enabled to relate itself to a third entity record for a third legal entity, the third legal entity being an investment target, the third legal entity having a separate relationship team with the entity record with separate access privileges, and a security module for granting access to users, the security module configured to perform a set-based intersection of roles assigned to the user and roles delegated to the second entity record by the first entity.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claim 7 is allowed.
The prior arts of record fail to teach, neither singly or in combination,
“at least one database configured to store an entity record, a document record, and a stakeholder record and a second stakeholder record, the entity record representing the legal entity, the legal entity being an investment fund, the document record relating to a corporate action of the legal entity and further comprising a core record, the core record further comprising a provenance of the value reflecting a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity for allowing the business logic module to assess validity of the value at a given time by evaluating where the value was originated, the stakeholder record comprising one of a represented stakeholder record for representing a single system user and a team stakeholder record for representing multiple system users belonging to another legal entity within the context of the investment fund, the team stakeholder record further identifying access rights and setting a byline and title to be used for signing documents and performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, for each system user represented in the team, the access rights specific to and granted by the investment fund, the second stakeholder record further comprising a second team stakeholder record, the second team stakeholder record further identifying access rights within the context of an investment target, and a business logic module, coupled to the at least one database and configured to create the stakeholder with the role and to bind the stakeholder to the entity record, the business logic module thereby enabling the system to determine whether a given stakeholder has a particular role represented in the entity record for the legal entity and enabling the system to permit a single system user to have multiple roles in the context of the another legal entity and the context of the investment fund.”
The closest prior art of record, Abrams, discloses at least one database configured to store an entity record, a document record, and a stakeholder record and a second stakeholder record, the entity record representing the legal entity, the legal entity being an investment fund, the document record relating to a corporate action of the legal entity and further comprising a core record, the core record further comprising a provenance of the value reflecting a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity for allowing the business logic module to assess validity of the value at a given time by evaluating where the value was originated, setting a byline and title to be used for signing documents and a business logic module, coupled to the at least one database and configured to create the stakeholder with the role and to bind the stakeholder to the entity record, the business logic module thereby enabling the system to determine whether a given stakeholder has a particular role represented in the entity record for the legal entity and enabling the system to permit a single system user to have multiple roles in the context of another legal entity and the context of the investment fund. However, Abrams fails to disclose the stakeholder record comprising one of a represented stakeholder record for representing a single system user and a team stakeholder record for representing multiple system users belonging to another legal entity within the context of the investment fund, the team stakeholder record further identifying access rights and performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, for each system user represented in the team, the access rights specific to and granted by the investment fund, the second stakeholder record further comprising a second team stakeholder record, the second team stakeholder record further identifying access rights within the context of an investment target.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claim 8 is allowed.
The prior arts of record fail to teach, neither singly or in combination,
“at least one database configured to store a relationship source entity record representing an investment firm and a relationship target entity record representing an investment fund, each of the entity records representing legal entities, the relationship source entity configured to reference a team stakeholder record for a plurality of individuals belonging to the investment firm and having a role with the investment fund, the team stakeholder record further comprising a list of team members and access rights for each team member in the list of team members with the access rights organized in a hierarchical structure and labeled with a name, the team stakeholder record further setting a byline and title to be used for signing documents and performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, the relationship target entity configured to reference a second team stakeholder record with a list of access rights for a plurality of individuals belonging to the investment firm and having access rights within the context of an investment target; and a business logic module, coupled to the at least one database and configured to match the access rights of a team member of the relationship source entity to the list of access rights of the relationship target entity using a text-based matching system, wherein the text-based matching system enables all access rights further down in the hierarchy to be matched when a parent access right in the hierarchy is matched, the business logic module thereby enabling the system to determine whether a specific individual belonging to the investment firm may legally perform an action on behalf of the investment fund.”
The closest prior art of record, Abrams, discloses at least one database configured to store a relationship source entity record representing an investment firm and a relationship target entity record representing an investment fund, each of the entity records representing legal entities, the relationship source entity configured to reference a team stakeholder record for a plurality of individuals belonging to the investment firm and having a role with the investment fund, the team stakeholder record further setting a byline and title to be used for signing documents and; and a business logic module, coupled to the at least one database and configured to match the access rights of a team member of the relationship source entity to the list of access rights of the relationship target entity using a text-based matching system, wherein the text-based matching system enables all access rights further down in the hierarchy to be matched when a parent access right in the hierarchy is matched, the business logic module thereby enabling the system to determine whether a specific individual belonging to the investment firm may legally perform an action on behalf of the investment fund. However, Abrams fails to disclose the team stakeholder record further comprising a list of team members and access rights for each team member in the list of team members with the access rights organized in a hierarchical structure and labeled with a name, performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, the relationship target entity configured to reference a second team stakeholder record with a list of access rights for a plurality of individuals belonging to the investment firm and having access rights within the context of an investment target.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claim 9 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166